Turley, J.
delivered the opinion of the court.
This is a case where a verdict and judgment have.been rendered without pleas. This is error. We have said that the want of a similiter is cured by verdict; that pleas in short will be considered as good pleas, when received by the counsel; but where there can be no issue or any thing purporting to be one, there is nothing for a jury to try, and, therefore, nothing upon which a judgment can he based. A judgment by default, which is an admission of the right of action, is the proper course to pursue. ' .
Judgment reversed, and case remanded to be proceeded in.